Opinion of the Court,
S°UTHA:R:D J-
Two reasons.are relied on for the reversal.
1. The insufficiency of the state of demand. It is general for money paid &c.; but there is a bill of particulars' or specification of items, referred to in it, and annexed to it. This specification is really and truly a part of the state of demand, and it sets out the executions on which the money was paid; with their dates, amounts, justices who issued them, &c. It is full for all the purposes for which a state of demand is designed. It gives to the defendant, full information of every matter necessary for the preparation of his defence.
2. The money was paid by the plaintiff, a constable, on ex*ecutions against the defendant, and as he was not bound to pay, he cannot recover.
The principle contained in this reason, has often been laid down, and is repeated in Harris against Champion, at this term. But it will not avail the defendant here. A request by the defendant, to pay the money, is expressly laid in the state of demand; and being a material part of it, we here presume that it was proved. If proved, it authorized a recovory. If not proved, the plaintiff in certiorari ought to have shewn the fact to the court. (a)
No reason is perceived why the judgment ought to be , reversed.
Let it be affirmed.


 State vs. Mayhew, 4 Hal. 78.